39 So.3d 1287 (2010)
Mark Anthony ANDREWS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-630.
District Court of Appeal of Florida, Fourth District.
July 28, 2010.
Carey Haughwout, Public Defender, and Amy Lora Rabinowitz, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Parker v. State, 795 So.2d 1096 (Fla. 4th DCA 2001).
STEVENSON, TAYLOR and MAY, JJ., concur.